DETAILED ACTION
This action is a response to an amendment filed on 7/26/22 in which claims 1, 3-8 and 10-15 are pending.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-8 and 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, the claims recite “based on the at least one monitoring occasion being located within a time duration prior to a start time of a next discontinuous reception (DRX)-on duration” and “based on the at least one monitoring occasion being located before the time duration prior to the start time of the next DRX-on duration.” This appears to be the same time, mainly any time prior to a start time of a next DRX-on duration, it is not clear how to distinguish “within a time duration prior to a start time” and “before the time duration prior to the start time” for this reason the examiner is interpreting these as the same. Further clarification is required.


	Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-8 and 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Islam et al. (Pub. No.: 2020/0037396 A1), herein Islam and Lee et al. (WO 2020/037319 A1), herein Lee.

	As to claim 1, Islam teaches a method of monitoring a physical downlink control channel (PDCCH) by a user equipment (UE) in a wireless communication system, the method comprising: 
	receiving a configuration message informing at least one monitoring occasion for 5detecting a wake up signal (WUS) wherein the WUS is downlink control information (DCI) including a wake-up indication (Islam [0062] there can be M=>1 monitoring occasions configured within the monitoring window for WUS and [0065] The DCI may have one or more fields to indicate the WUS trigger); and
	 
	based on the at least one monitoring occasion being located within a time duration prior to a start time of a next discontinuous reception (DRX)-on duration, (Islam [0059] In one example of the DRX mode operation of the UE, UE is acting based on a configured DRX mode, e.g., according to higher layer signaled DRX configuration. However, there can be two ON durations configured, a first ON duration when UE monitors for WUS, which if detected, triggers the UE to be ON for a subsequent duration. (prior to a start time of a next DRX on-duration) The first ON duration implies a period/duration during which UE monitors for WUS, i.e., the first duration comprises the monitoring occasions for WUS) and 
	based on the at least one monitoring occasion being located before the time duration prior to the start time of the next DRX-on duration (Islam [0059] In one example of the DRX mode operation of the UE, UE is acting based on a configured DRX mode, e.g., according to higher layer signaled DRX configuration. However, there can be two ON durations configured, a first ON duration when UE monitors for WUS, which if detected, triggers the UE to be ON for a subsequent duration. (prior to a start time of a next DRX on-duration) The first ON duration implies a period/duration during which UE monitors for WUS, i.e., the first duration comprises the monitoring occasions for WUS)
	
	Islam does not teach

	monitoring the PDCCH in the next DRX-on duration depending on a value for the wake-up indication of a detected WUS in the at least one monitoring occasion
	monitoring the PDCCH in the next DRX- on duration.

	However Lee does teach

	monitoring the PDCCH in the next DRX-on duration depending on a value for the wake-up indication of a detected WUS in the at least one monitoring occasion (Lee [0141]  Wake-up and/or monitoring may begin immediately, at the next PDCCH monitoring occasion, or at the start of the DRX cycle (e.g., at the start of the ON duration) that follows the ESS measurement [0142] Generally, a WTRU may monitor for an ESS (e.g., WUS and/or a GOS), where the signal strength of ESS may indicate whether the WTRU may or may need to monitor the associated PDCCH or skip monitoring the associated PDCCH.
	monitoring the PDCCH in the next DRX- on duration (Lee [0141]  Wake-up and/or monitoring may begin immediately, at the next PDCCH monitoring occasion, or at the start of the DRX cycle (e.g., at the start of the ON duration) that follows the ESS measurement)
	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of  Islam with Lee, because Lee teaches us [0148] the use of an ESS (e.g., WUS and/or GOS) may be determined based on WTRU coverage level or WTRU measurement of a signal (e.g., a DL signal) other than the ESS. When the WTRU ignores an ESS the WTRU may follow a DRX cycle (e.g., sleep and wake) without consideration for the ESS (e.g., presence or lack of presence of the ESS), and the WTRU may monitor PDCCH (e.g., in the associated search spaces) according to the DRX cycle. Alternatively, When the WTRU ignores an ESS, since the WTRU may rely on this signal, the WTRU may remain asleep in order to save energy.


	10 As to claim 8, Islam teaches a user equipment (UE), comprising: 
	a transceiver (Islam Fig. 1 (1400) radio transceiver); and 
	a processor being operatively connected to the transceiver, wherein the processor is configured to (Islam Fig. 1 (1400) processing circuitry): 
	receive a configuration message informing at least one monitoring occasion for 5detecting a wake up signal (WUS) wherein the WUS is downlink control information (DCI) including a wake-up indication (Islam [0062] there can be M=>1 monitoring occasions configured within the monitoring window for WUS and [0065] The DCI may have one or more fields to indicate the WUS trigger); and

	based on the at least one monitoring occasion being located within a time duration prior to a start time of a next discontinuous reception (DRX)-on duration, (Islam [0059] In one example of the DRX mode operation of the UE, UE is acting based on a configured DRX mode, e.g., according to higher layer signaled DRX configuration. However, there can be two ON durations configured, a first ON duration when UE monitors for WUS, which if detected, triggers the UE to be ON for a subsequent duration. (prior to a start time of a next DRX on-duration) The first ON duration implies a period/duration during which UE monitors for WUS, i.e., the first duration comprises the monitoring occasions for WUS) and 
	based on the at least one monitoring occasion being located before the time duration prior to the start time of the next DRX-on duration (Islam [0059] In one example of the DRX mode operation of the UE, UE is acting based on a configured DRX mode, e.g., according to higher layer signaled DRX configuration. However, there can be two ON durations configured, a first ON duration when UE monitors for WUS, which if detected, triggers the UE to be ON for a subsequent duration. (prior to a start time of a next DRX on-duration) The first ON duration implies a period/duration during which UE monitors for WUS, i.e., the first duration comprises the monitoring occasions for WUS)
	
	Islam does not teach

	monitoring the PDCCH in the next DRX-on duration depending on a value for the wake-up indication of a detected WUS in the at least one monitoring occasion
	monitoring the PDCCH in the next DRX- on duration.
	However Lee does teach
	monitoring the PDCCH in the next DRX-on duration depending on a value for the wake-up indication of a detected WUS in the at least one monitoring occasion (Lee [0141]  Wake-up and/or monitoring may begin immediately, at the next PDCCH monitoring occasion, or at the start of the DRX cycle (e.g., at the start of the ON duration) that follows the ESS measurement [0142] Generally, a WTRU may monitor for an ESS (e.g., WUS and/or a GOS), where the signal strength of ESS may indicate whether the WTRU may or may need to monitor the associated PDCCH or skip monitoring the associated PDCCH.
	monitoring the PDCCH in the next DRX- on duration (Lee [0141]  Wake-up and/or monitoring may begin immediately, at the next PDCCH monitoring occasion, or at the start of the DRX cycle (e.g., at the start of the ON duration) that follows the ESS measurement)

	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Islam with Lee for the same reasons stated in claim 1.
	As to claim 15, Islam teaches an apparatus operating in a wireless communication system, comprising: 
	a processor (Islam Fig. 1 (1055) processing circuitry); and 79Attorney Docket No.: 21613-0597001
	Client Ref.: BPP2020-0519US: 20ASL1215PCO1US02 a memory coupled with the processor, wherein the processor is configured to (Islam [0218] a memory and processing circuitry) : 
	receive a configuration message informing at least one monitoring occasion for 5detecting a wake up signal (WUS) wherein the WUS is downlink control information (DCI) including a wake-up indication (Islam [0062] there can be M=>1 monitoring occasions configured within the monitoring window for WUS and [0065] The DCI may have one or more fields to indicate the WUS trigger); and

	based on the at least one monitoring occasion being located within a time duration prior to a start time of a next discontinuous reception (DRX)-on duration, (Islam [0059] In one example of the DRX mode operation of the UE, UE is acting based on a configured DRX mode, e.g., according to higher layer signaled DRX configuration. However, there can be two ON durations configured, a first ON duration when UE monitors for WUS, which if detected, triggers the UE to be ON for a subsequent duration. (prior to a start time of a next DRX on-duration) The first ON duration implies a period/duration during which UE monitors for WUS, i.e., the first duration comprises the monitoring occasions for WUS) and 
	based on the at least one monitoring occasion being located before the time duration prior to the start time of the next DRX-on duration (Islam [0059] In one example of the DRX mode operation of the UE, UE is acting based on a configured DRX mode, e.g., according to higher layer signaled DRX configuration. However, there can be two ON durations configured, a first ON duration when UE monitors for WUS, which if detected, triggers the UE to be ON for a subsequent duration. (prior to a start time of a next DRX on-duration) The first ON duration implies a period/duration during which UE monitors for WUS, i.e., the first duration comprises the monitoring occasions for WUS)
	
	Islam does not teach

	monitoring the PDCCH in the next DRX-on duration depending on a value for the wake-up indication of a detected WUS in the at least one monitoring occasion
	monitoring the PDCCH in the next DRX- on duration.
	However Lee does teach
	monitoring the PDCCH in the next DRX-on duration depending on a value for the wake-up indication of a detected WUS in the at least one monitoring occasion (Lee [0141]  Wake-up and/or monitoring may begin immediately, at the next PDCCH monitoring occasion, or at the start of the DRX cycle (e.g., at the start of the ON duration) that follows the ESS measurement [0142] Generally, a WTRU may monitor for an ESS (e.g., WUS and/or a GOS), where the signal strength of ESS may indicate whether the WTRU may or may need to monitor the associated PDCCH or skip monitoring the associated PDCCH.
	monitoring the PDCCH in the next DRX- on duration (Lee [0141]  Wake-up and/or monitoring may begin immediately, at the next PDCCH monitoring occasion, or at the start of the DRX cycle (e.g., at the start of the ON duration) that follows the ESS measurement)

	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Islam with Lee for the same reasons stated in claim 1.

	As to claim 3, Islam teaches the method of claim 1, wherein monitoring for the detection of the WUS is performed based on the at least one monitoring occasion being located within the time duration prior to the start time of the next DRX-on duration. (Lee claim 8 monitor for an energy saving signal (ESS) prior to a discontinuous reception (DRX) ON duration)

Claim 2010 is rejected for the same reasons stated in claim 3.

	As to claim 4, Islam teaches the10As t method of claim 1, wherein monitoring for the detection of the WUS is not performed based on the at least one monitoring occasion being located before the time duration prior to the start time of the next DRX-on duration (Lee [0142] Generally, a WTRU may monitor for an ESS (e.g., WUS and/or a GOS), where the signal strength of ESS may indicate whether the WTRU may or may need to monitor the associated PDCCH or skip monitoring the associated PDCCH. For example, if the signal strength of an ESS (e.g., WUS) is higher than a threshold, it may mean that a WTRU needs to monitor the associated PDCCH. If the signal strength of an ESS (e.g., WUS) is lower than a threshold, it may mean that a WTRU may skip monitoring the associated PDCCH.)

Claim 2011 is rejected for the same reasons stated in claim 4.

	As to claim 5,  the combination of Islam and Lee teach the method of claim 1, wherein the configuration message is a high layer message for 77Attorney Docket No.: 21613-0597001Client Ref.: BPP2020-0519US: 20ASL1215PCO1US02 configuring a search space (Islam [0169] in order to reduce detection complexity, WUS DCI may be detected as part of WUS DCI configuration, e.g., the search space where DCI is looked for and [0050] the UE does not expect to receive WUS or GTS signaling in each WUS or GTS monitoring occasion configured by higher layers)

Claim 2012 is rejected for the same reasons stated in claim 5.

	As to claim 6, the combination of Islam and Lee teach the method of claim 1, wherein the UE wakes up at the start time of the next DRX-on duration based on the at least one monitoring occasion being located before the time duration prior to the start time of the next DRX-on duration. (Lee [0141]  Wake-up and/or monitoring may begin immediately, at the next PDCCH monitoring occasion, or at the start of the DRX cycle (e.g., at the start of the ON duration) that follows the ESS measurement)

Claim 2013 is rejected for the same reasons stated in claim 6.

	As to claim 7, the combination of Islam and Lee teach the method of claim 1, further comprising: receiving a message informing the predetermined time (Islam Multiple DRX Configurations are Provided to a UE [0032] Each configuration has one or more parameters from Table 1 and possibly more parameters, such as wake-up signal monitoring duration, offset to start location of wake-up signal monitoring duration (predetermined time), offset to start location of ON duration for control channel e.g., monitoring after wake-up signal is detected etc [0064] In another embodiment, referencing to FIG. 10, the WUS monitoring window or duration may be N.sub.gap symbols or slots for a given numerology or 210 ms before the beginning of a configured DRX Cycle)
Claim 2014 is rejected for the same reasons stated in claim 5.  


Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-8 and 10-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 





Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYANAH S GEORGE whose telephone number is (571)272-8880. The examiner can normally be reached 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 572-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AYANAH S. GEORGE
Primary Examiner
Art Unit 2467



/AYANAH S GEORGE/Primary Examiner, Art Unit 2467